Citation Nr: 1814265	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  10-31 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1992 to October 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This claim was previously remanded several times by the Board in January 2015, June 2016 and May 2017 for additional development. Jurisdiction has now returned to the Board. 


FINDING OF FACT

Although the Veteran was treated for back pain in service, and has asserted continuing back pain, there is no probative evidence indicating that he has a current diagnosis of a lumbar spine disability.


CONCLUSION OF LAW

The criteria for service connection for lumbar spine disability are not met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board recognizes that the Veteran's representative has identified some notice issues in accord with the Board's May 2017 remand in regard to notice of the Veteran's VA examinations. However, the Veteran, based on the evidence of record does not seem to share those same concerns. More so, the evidence of record shows that the Veteran was aware of his scheduled VA examinations and chose not to attend, as documented by a VA employee.  This shows that the Veteran was, in fact, notified of the examination, as he expressed that he did not want to attend the examination. As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). Layno v. Brown, 6 Vet. App. 465, 469 (1994). In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

"It is the veteran's 'general evidentiary burden' to establish all elements of his claim." Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). VA "is required to reject a disability claim if the claimant fails to put forth sufficient evidence showing that he suffered an injury or incurred a disease [related to] service." Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009). The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against service connection for this Veteran lumbar spine disability claim. The reasons for this determination are explained below.

The Veteran does not have a current lumbar spine disability. "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Begmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Evidence generated prior to the claim must also be considered in determining a current disability. Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) However, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted." Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) aff'd 259 F.3d 1356 (Fed. Cir. 2001) (affirming on other grounds without addressing pain alone). 

The Veteran does not have a current lumbar spine disability. This matter stems from a claim that the Veteran filed in November 2008, over 10 years following service. The claim was originally denied due to no current diagnosis and no nexus to service. Following the June 2009 RO decision that denied the Veteran's claim, the Veteran submitted evidence of a physician's visit in December 1999 for pain in his back. The physician's diagnosis was acute exacerbation of mid back pain. As noted above, pain alone is not a current disability without an underlying disease process. The Board finds that the physician's diagnosis was a description of the Veteran's pain, not an actual diagnosis of disability due to disease or injury. Following the Board's January 2015 remand, the Veteran was afforded a March 2015 examination at which the examiner opined that the there was insufficient evidence to support a back condition and that even the back pain that the Veteran was experiencing in 1999 was too far removed from and unrelated to service.  The Board at the time found this examination inadequate because it did not include x-rays, and the claim was remanded again in April 2015 to afford the Veteran an examination with imaging, but the Veteran has refused to attend any additional VA examinations. 

The Board agrees with the RO's conclusion in the December 2017 Supplemental Statement of the Case(SSOC), that the Veteran actions, or lack thereof indicate that he wishes to abandon this appeal and has just not put it in formal writing. The Veteran has made it very clear in his statements and actions that he does not wish to pursue this appeal. The Board notes that the Veteran failed to appear at his June 2016 exam, and refused to attend exams in July and October 2017 for this very reason as documented in the claims file from conversations with the Veteran. As the Veteran has not indicated his intention in writing to withdraw the claim, the Board is deciding the claim on the evidence of record. Therefore, based on the evidence of record, the Board finds that there is no established current lumbar spine disability due to disease or injury.

The Board acknowledges that the Veteran's lay statements of back pain and a back disability. However, the Veteran is not competent to diagnose himself with a back or spine disability manifested by pain upon which to predicate an award of compensation. The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)). In this case, the Veteran is not competent to diagnose a lumbar spine disability. See Jandreau, 492 F.3d at 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."). Because a lumbar spine disability manifested by pain is not diagnosed by readily identifiable features, it is not something a layperson is competent to identify. The Veteran is not competent to support the current disability element of his claim on the basis of his own lay assertions.

As there is no established current disability, there is no need to discuss the additional prongs for a direct or chronic service connection compensation claim as the fundamental requirement for both is a current disability.

In conclusion, as the Veteran is not shown by the probative evidence of record to have a current lumbar spine disability, the preponderance of the evidence of record weighs against the Veteran's claim of entitlement to service connection. As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49. 


ORDER

Entitlement to service connection for lumbar spine disability is denied.




____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


